 

Exhibit 10.1

 

THIRD AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS AMENDMENT TO AGREEMENT (this “Amendment”) is entered into effective as of
April 6, 2015 by and between InnerWorkings, Inc., a Delaware corporation (the
“Company”), and John D. Eisel (the “Executive”).

 

WHEREAS, the Company and Executive are parties to an agreement dated September
6, 2011, as amended (the “Agreement”); and

 

WHEREAS, the parties have previously amended the Agreement and now desire to
further amend the Agreement as set forth below.

 

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual promises
and agreements hereinafter set forth, and other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties,
intending to be legally bound, agree as follows:

 

1.The first word of the second sentence of Section 4(b) of the Agreement is
deleted and replaced with the following phrase:

 

“Except as otherwise provided in Section 5 of this Agreement, if”

 

2.The first sentence of Section 5 of the Agreement is deleted in its entirety
and replaced with the following:

 

“Upon the occurrence of a Qualifying Termination (as defined below), Executive
shall be entitled to immediate vesting of all outstanding equity-based awards
(including immediate vesting at the target level of performance for equity-based
awards which would otherwise vest based on performance). For purposes of this
Agreement, a ‘Qualifying Termination’ means a termination of Executive’s
employment within ninety (90) days prior to or twenty-four (24) months following
the consummation of a Change in Control as a result of Executive’s (i)
resignation for Good Reason or (ii) termination by the Company without Cause.

Notwithstanding the foregoing and notwithstanding any less favorable or contrary
treatment in an award agreement or other grant documentation with respect to
equity-based awards, the vesting of all equity-based awards that are not assumed
by a successor company or exchanged for a replacement award on no less favorable
economic terms will be fully accelerated as of the effective date of the Change
in Control (including immediate vesting at the target level of performance for
equity-based awards which would otherwise vest based on performance), and such
equity-based awards shall be paid to Executive within thirty (30) days after the
effective date of the Change in Control.”

 

3.The remaining terms of the Agreement, as previously amended, remain unchanged.

 



 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of April 6,
2015.

 



INNERWORKINGS, INC.       EXECUTIVE       By:   /s/ Eric D. Belcher       /s/
John D. Eisel   Eric D. Belcher   John D. Eisel   Chief Executive Officer      
     



 

 

